Title: To George Washington from Jonathan Trumbull, Sr., 10 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Septemr 10th 1776

When Your Excellency was pleased to request the Militia of this State to be sent forward with all possible expedition to reinforce the Army at New York, no time was lost to expedite their march, and am happy to find the spirit and zeal that appeared in the people of this State to yield every assistance in their power in the present critical situation of our affairs. The season indeed was most unfavorable for so many of our Farmers and Labourers to leave home. Many had not even secured their harvest. The greater part had secured but a small part of their hay, and the preparation for the crop of winters grain for the ensuing year totally omitted; but they (the most of them) left all to afford their help in protecting and defending their just rights and Liberties against the attempts of a numerous army sent to invade them. The suddeness of the requisition, the haste and expedition required in the raising, equipping and marching such a number of men after the large draughts before made on this State engrossed all our time and attention. On such a sudden demand of the Militia Your Excellency could not expect to find them all compleatly officered with either Field, or Commission Officers, when you consider that many of both were just before engaged in the service in the eight Regiments we had so lately raised—At that time the Assembly could not think it proper to supply their places in the Militia by appointing other Officers in the room and stead of those who only had left the Militia for a few months service in the Army, then to return: beside, it cannot be expected but on such a sudden call as this, many officers may be sick, or at present unfit for service, or some necessary hindrance which may prevent their going forward at this time—And if in these cases we had undertaken to appoint and commission Field Commission Officers and Subalterns in the room or places of those absent or otherwise hindred, in a little time we

should soon have the greatest part of our Militia to become Officers: for when once formally appointed and commissioned they must remain, and the others in whose room they are appointed, when they return, would be out of the Militia, and totally useless; beside many other inconveniences which might follow; and as it is necessary that every Company be properly officered, at least in proportion to their numbers, and that those who do the duty of an officer in a particular rank, be considered and treated as an officer of the rank in which he does duty. To explain myself, A Colonelcy is vacant, the Lieutenant Colonel must act for the present Company as Colonel, the Major as Lieut. Colonel, the eldest Captain in the regiment as Major; & if a Captaincy is vacant the first Lieutenant and when they return they will of course be reduced to their former rank in the Militia at home to act as Capt. and so in succession—This is the only way I can possibly imagine to releive the difficulty—Our Militia set out with those ideas, they were encouraged by them, and we could conceive of no difficulty to the Public, either in point of expence or expediency, for the vacancy to be filled up in this way, and to do the duty, take the rank and receive the pay during the present service—This I am induced to suggest to Your Excellency, as I am informed a great uneasiness has arisen by means of those who had taken rank in the manner above proposed, and have been surprised and obliged to relinquish their claim. I can conceive of no possible method beside to supply and fill up these vacancies. Am persuaded it will be agreeable to this State and will be attended with the least inconveniences of any method which occurs, and will give great satisfaction to the Militia who have joined your Army, as well as those now going forward, and should be extremely sorry to have any damp on the spirits of so many who have in this critical time sacrificed their interest beyond most others on the present occasion—Therefore should be much obliged to Your Excellency, if no insuperable objections should arise, which at present do not occur to me, if orders might be given for our Militia to be filled up with officers proper to take rank in Succession in the respective Regiments, in manner as above proposed, for the present campaign, And am With the greatest respect and Esteem your Excellency’s Most obedient humble Servant.
